[Cite as State ex rel. Rackley v. Sloan, 2015-Ohio-2984.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO ex rel.                                       :   PER CURIAM OPINION
STEVEN L. RACKLEY,
                                                            :
                 Petitioner,
                                                            :   CASE NO. 2015-A-0021

        - vs -                                              :

BRIGHAM SLOAN, WARDEN,                                      :

                                                            :

                 Respondent.                                :


Original Action for Writ of Habeas Corpus.

Judgment: Petition dismissed.


Steven L. Rackley, pro se, PID: A641-397, Lake Erie Correctional Institution, P.O. Box
8000, 501 Thompson Road, Conneaut, OH 44030 (Petitioner).

Mike DeWine, Ohio Attorney General, State Office Tower, 30 East Broad Street, 25th
Floor, Columbus, OH 43215 (For Respondent).


PER CURIAM.

        {¶1}     Petitioner, Steven L. Rackley, PID: A641-397, is in the custody of

respondent, Brigham Sloan, Warden of the Lake Erie Correctional Institution, Ashtabula

County, Ohio, on convictions for involuntary manslaughter and aggravated robbery. Mr.

Rackley petitions this court for a writ of habeas corpus, pursuant to R.C. Chapter 2725,

asserting that he is entitled to an immediate release from incarceration.
       {¶2}   In his March 27, 2015 petition, Mr. Rackley argues, inter alia, that he is

entitled to release because of the following: there were defects in the criminal complaint;

he was denied counsel during critical stages of the indictment; the indictment was

invalid; his guilty plea was not knowing, voluntary, and intelligent; the evidence was

insufficient to sustain his conviction; his counsel was ineffective; and his right to a

speedy trial was violated.

       {¶3}   By way of background, on April 24, 2013, Mr. Rackley, with the assistance

of counsel, pled guilty in the Cuyahoga County Court of Common Pleas, Case No. CR-

12-563955-A, to the following two counts: involuntary manslaughter, a felony of the first

degree, in violation of R.C. 2903.04(A); and aggravated robbery, a felony of the first

degree, in violation of R.C. 2911.01(A)(3). The trial court sentenced Mr. Rackley to a

total of 19 years in prison.

       {¶4}   Mr. Rackley acknowledges that he has filed a delayed appeal in the Eighth

District Court of Appeals; an App.R. 26(A) motion for reconsideration in the Eighth

District Court of Appeals; an appeal to the Supreme Court of Ohio; and a petition for

postconviction relief in the Cuyahoga County Court of Common Pleas. In addition to the

foregoing, Mr. Rackley filed this petition for a writ of habeas corpus. Respondent filed a

Civ.R. 12(B)(6) motion to dismiss on April 28, 2015.

       {¶5}   “[W]hen a party files a motion to dismiss for failure to state a claim, all the

factual allegations of the complaint must be taken as true and all reasonable inferences

must be drawn in favor of the non-moving party.” Byrd v. Faber, 57 Ohio St. 3d 56, 60

(1991).




                                             2
      {¶6}    Habeas corpus is an available remedy only in “certain extraordinary

circumstances where there is an unlawful restraint of a person’s liberty, notwithstanding

the fact that only nonjurisdictional issues are involved, but only where there is no

adequate legal remedy, e.g., appeal or postconviction relief.” State ex rel. Jackson v.

McFaul, 73 Ohio St. 3d 185, 186 (1995), citing State ex rel. Pirman v. Money, 69 Ohio

St.3d 591, 593 (1994). “Additionally, habeas corpus lies only if the petitioner is entitled

to immediate release from confinement.” Id. at 188, citing Pewitt v. Lorain Corr. Inst., 64
Ohio St. 3d 470, 472 (1992) and R.C. 2725.17.

      {¶7}    Upon review, Mr. Rackley’s claims are not cognizable under a petition for

habeas corpus. He had an adequate remedy at law in the form of an appeal and a

postconviction motion for relief to raise such alleged errors. Under the doctrine of res

judicata, Mr. Rackley is barred from litigating, in a collateral proceeding, any claims

which either were raised or could have been previously raised. See, e.g., State v.

Perry, 10 Ohio St. 2d 175 (1967). Mr. Rackley is not entitled to the extraordinary and

extreme form of relief requested, i.e., immediate release from the custody of the state.

       {¶8}   Viewing the allegations in the light most favorable to Mr. Rackley, we find

that he has failed to state a claim upon which relief can be granted. See Thornton v.

Russell, 82 Ohio St. 3d 93, 94 (1998) (any defect in the criminal complaint filed in

municipal court is not cognizable in habeas corpus because petitioner was never

convicted and sentenced on the complaint – instead, petitioner was convicted and

sentenced upon the indictment ); State ex rel. Tarr v. Williams, 112 Ohio St. 3d 51, 2006-

Ohio-6368, ¶4 (habeas corpus is not available to remedy claims concerning the validity

of an indictment); Jones v. Kelley, 11th Dist. Trumbull No. 2010-T-0020, 2010-Ohio-




                                            3
3682, ¶11 (manifest weight and sufficiency claims cannot be reviewed as part of a

habeas corpus proceeding as such issues can be raised via direct appeal); Casey v.

Hudson, 113 Ohio St. 3d 166, 2007-Ohio-1257, ¶3 (claims involving ineffective

assistance of counsel or the alleged denial of the right to counsel are not cognizable in

habeas corpus); Tabor v. Goodrich, 11th dist. Ashtabula No. 2011-A-0075, 2012-Ohio-

647, ¶7 (plea irregularities are not jurisdictional in nature and thus are not cognizable

claims under habeas corpus); Travis v. Bagley, 92 Ohio St. 3d 322, 323 (2001) (a

claimed violation of a criminal defendant’s right to a speedy trial is not cognizable in

habeas corpus).

      {¶9}   Accordingly, it is the order of this court that respondent’s motion to dismiss

is hereby granted and Mr. Rackley’s habeas corpus petition is dismissed. Any pending

motions are hereby overruled as moot.


TIMOTHY P. CANNON, P.J., CYNTHIA WESTCOTT RICE, J., COLLEEN MARY
O’TOOLE, J., concur.




                                            4